DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 12/02/2019 that seeks priority to JP 2018-237,263 filed 12/19/2018.  Claims 1 through 17 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a. information obtainer in claims 1, 3, and 8;
b. probability distribution model generator in claims 1-5, and 7-14;
c. map generator in claims 1, 6-7, and 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C.  112, the applicant), regards as the invention.

As per Claims 1-5, 7-14:
Claim limitation “probability distribution model generator” invokes 35 U.S.C.  112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The term “probability distribution model generator” appears forty-six times and the reference number “30” appears approximately thirty times in the Applicant’s specification.  US 2020/0198631 A1 (Applicant’s published U.S. 

As per Claims 1, 6-7, 15-17
Similarly, the claim limitation “map generator” invokes 35 U.S.C.  112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The term “map generator” appears forty-four times and the reference number “40” appears approximately thirty-four times in the Applicant’s specification.  ‘631.  However, a search of the Applicant’s disclosure (Figures, Specification, Claims) reveals fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Applicant’s disclosure only describes the map generator by the functions it performs not by structure, material, or acts that perform the function.  See ‘631.  

As per Claims 2-17:
	These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  Accordingly, claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on their dependency.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Also as per Claims 3 and 8:
	Claims 3 and 8 recite traveling direction of a latest predetermined number.  However, the claim does not link this predetermine number to anything in particular and it is not clear from the predetermine number represents or what it refers to.  Accordingly, claims 3 and 8 are indefinite.

Also as per Claims 10, 13, and 16:
	Claims 10, 13, and 16 depend from claim 3 and do not cure the deficiencies of claim 3.  Accordingly, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite based on their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As per Claim 11
	Claim 11 depends from claim 4.  Both claim 4 and claim 11 contain the recitation the probability distribution model generator generates the probability distribution model using von Mises distribution.  Accordingly, Claim 11 does not further limit claim 4.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Alice Step 1: Claims 1 to 17 are directed to one of the four statutory classes (process, machine, manufacture, or composition of matter).  Claims 1 to 17 are directed to a machine (system).  Accordingly, the subject claims satisfy the Alice Corp. v. CLS Bank Step 1 test.  See Alice Corporation Pty. Ltd. V. CLS Bank International, et al. 573 U.S. ___ (2014).
Alice Step 2A.  However, under Alice Corp. v. CLS Bank step 2A, claims 1to 17 are directed to an abstract idea.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  Id.  Further, these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons:

As per Claim 1:
Independent claim 1 recites: [a] behavior prediction system comprising: 
an information obtainer that obtains information on a traveling direction of a moving object whose behavior is to be predicted; 
a probability distribution model generator that generates a probability distribution model regarding a traveling direction of the moving object based on the information on an obtained traveling direction of the moving object; 
a map generator that uses the probability distribution model to calculate probabilities that the moving object passes through respective areas into which a movable region of the moving object is divided and that generates a probability map in which the probabilities are assigned to the respective areas; and 
a display that displays the probability map.
Claim 1 is determined to be directed to the abstract idea of calculating further location probabilities of a moving object (calculate probabilities that the moving object passes through respective areas) based on the traveling direction of the moving object (obtains information on a traveling direction of a moving object).
The elements of claim 1 include 
obtain[ing] information on a traveling direction of a moving object . . . (data input);
generat[ing] a probability distribution model regarding a traveling direction of the moving object (data processing);
calculat[ing] probabilities that the moving object passes through respective areas (data processing);
display[ing] the probability map (display the results).
Under the broadest reasonable interpretation of the claim, the claimed element can be performed in the mind or by using pen and paper because the claimed elements are directed to receiving data, performing calculations based on received data, and displaying the results.

Further, the claimed judicial exception is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Step 2B.  Furthermore, under Alice Corp. v. CLS Bank step 2B, claim 1 does not include limitations that amount to “significantly more” than the abstract idea.  Per Alice step 2B claim 1 is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
	a. Information obtainer.  Claim 1 recites an information obtainer but this element is claimed at a high level of abstraction and merely by the function it performs – data collection.  Obtaining data used in a calculation is extra-solution activity and therefore does not amount to significantly more than the abstract idea.  
	b. Probability distribution model generator.  The recited probability distribution model generator is also claimed at a high level of abstraction by reciting the function it performs based on the data gathered by the first element and fails to specify any particular algorithm that is used to generate the recited probability distribution model.  This element amounts to data processing and does not amount to significantly more than the abstract idea.  
	c. Map generator.  The recited map generator is also claimed at a high level of abstraction by reciting the function the map generator performs based on data input (results of probability distribution model generator) and fails to specify any particular algorithm that is used to generate the map.  This element also amounts to data processing and does not amount to significantly more than the abstract idea.  
	d. Display.  Displaying the output of the claim is an extra-solution activity and therefore does not amount to significantly more than the abstract idea.
Further claim 1 as a whole does not amount to significantly more because at least one or more of the following: (1) no specific structure is recited for obtaining the data, (2) obtaining data is an extra-solution activity, (3) the data could be previously collected and stored in a file, (4) no specific elements are recited for generating the probability distribution model, (5) no specific elements are recited for generating the probability map, (6) no specific algorithms are recited for generating the probability distribution model, (7) no specific algorithms are recited for generating 

As per Claims 2-17:
	These claims depend upon claim 1 and fail to cure the deficiencies of claim 1 because the claims merely recite further data processing steps:
	a. Claim 2 – probability distribution model generated according to directional statistics;
	b. Claims 3 and 8 - probability distribution model generated based on data on a traveling direction of a latest predetermined number;
c. Claims 4, and 9-11 - probability distribution model generated using von Miles distribution;
d. Claims 5, 12-14 - probability distribution model generated based on newly calculated traveling direction;
e. Claims 6, 15-17 – map generator calculates probabilities using dynamic programing method.
f. Claim 7 – map generator calculates probabilities using turning rate.
	Accordingly, claims 2-17 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson US 2010/0305858 A1 (“Richardson”) in view of Murata US 2018/0047174 A1 (“Murata”).

As per Claim 1:
Richardson discloses [a] behavior prediction system comprising: an information obtainer that obtains information on a traveling direction of a moving object whose behavior is to be predicted [at least see Richardson ¶ 60 (the pedestrian/object is in motion and thus the POM is also direction-specific as indicated by an arrow labeled with reference numeral 24.  The direction is derived from successive position observations over time.  Most simply, it is the direction from the last observed position to the current t.sub.0 position, but it may be filtered or smoothed for continuity.  Other techniques may, of course, also be used to derive a direction.); FIG. 10 (57); ¶ 87 (pedestrian detection subsystem); FIG. 11 (object detection system); ¶ 90 (object detection system . . . sensors 118 are also configured to detect movement of objects); ¶ 91 (pedestrian's position, speed and direction are known)]; 
a probability distribution model generator that generates a probability distribution model regarding a traveling direction of the moving object based on the information on an obtained traveling direction of the moving object [at least see Richardson ¶ 34 (non-kinematic/behavioral mapping to a local Area abstraction), ¶ 41 (pedestrian prediction logic), ¶ 87 (Pedestrian logic processor 58 determines locations and possible future locations of one or more pedestrians within a region of interest.), ¶ 91 (If a pedestrian's position, speed and direction are known, then as described above a probability of a future position of pedestrian 131 may be determined by a pedestrian logic processor . . . the pedestrian logic processor utilizes the factors/information provided thereto to access a storage device or system (e.g. a database) and look up a probability of the pedestrian's next position using the current factors/information)]; 
a map generator that uses the probability distribution model to calculate probabilities that the moving object passes through respective areas into which a movable region of the moving object is divided and that generates a probability map in which the probabilities are assigned to the respective areas [at least see Richardson FIGS. 2A-2D (pedestrian occupancy maps), FIGS. 5, 9 (a plurality of probabilities mapped onto an LAA (local area abstraction)); ¶ 45 (A POM (pedestrian occupancy map) grid is a pedestrian-centered data map . . . may be used to reflect probability distributions . . . a mini-map of the future positional probability distribution for an individual pedestrian or other non-strictly-Kinematic actor), ¶ 56 (for each POM chosen to model the current or future probable location(s) of a subject pedestrian or actor, the probability distribution of the individual POM is "overlaid onto" and added to the existing LAA, such as an IOM), ¶¶ 57-63 (explaining FIGS. 2A-2D)].
Richardson discloses a digital display used as a warning system, but does not specifically disclose a display that displays the probability map.
However, Murata teaches this limitation [at least see Murata ¶ 11 (a target monitoring system includes a storage unit, a processing unit and a display unit), ¶ 12 (A display unit displays a combination of the map data, the wake and the predicted course probability), ¶ 15; clm 1 (wherein the display unit displays a combination of the map data, the wake and the predicted course probability.) also see FIG. 8c; ¶ 133 (an example of a predetermined range direction diffusion distribution 42)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson by displaying the results as taught my Murata to allow the vehicle operator in Richardson to make his/her own assessment of whether or not to take corrective action to prevent a collision.

As per Claim 3
t]he behavior prediction system according to claim 1, and Richardson further discloses the probability distribution model generator generates the probability distribution model based on data on a traveling direction of a latest predetermined number, the data being calculated based on the information on the traveling direction of the moving object obtained by the information obtainer [at least see Richardson FIG. 2B; ¶¶ 57-58 (POM 20 in FIG. 2B represents a current time (t.sub.o), there is a 100% chance (or 100% probability) that the pedestrian "is where he is" at the current time (t.sub.0), and 0% chance that he is anywhere else); FIG. 2C; ¶ 60 (future POM 22 (i.e. a POM for where the pedestrian 15 (FIG. 2A) will be at some future time (t.sub.n)) contains a plurality of probability values. The distribution of values over the POM cells totals one hundred percent (100%).  It should be noted that in this exemplary embodiment, the pedestrian/object is in motion and thus the POM is also direction-specific as indicated by an arrow labeled with reference numeral 24.)].

As per Claim 5
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 1, and Richardson further discloses wherein, in response to change in tendency of a traveling direction of the moving object, the probability distribution model generator resets the data on the traveling direction of the moving object calculated before the change based on the information on the traveling direction of the moving object, and generates the probability distribution model based on data on a newly calculated traveling direction of the moving object [at least see Richardson FIGS. 13, 13A-13C; ¶¶ 114-117 (showing a pedestrian 160 moving along a path 162 (e.g. a sidewalk) reaches an intersection of two streets 164, 166, the pedestrian can cross the street or turn left where the probability of going straight or turning left are nearly the same when the walk sign is on; however when the don’t walk sign is on the 

As per Claim 13
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 3, and Richardson further discloses wherein, in response to change in tendency of a traveling direction of the moving object, the probability distribution model generator resets the data on the traveling direction of the moving object calculated before the change based on the information on the traveling direction of the moving object, and generates the probability distribution model based on data on a newly calculated traveling direction of the moving object [at least see Richardson FIGS. 13, 13A-13C; ¶¶ 114-117 (showing a pedestrian 160 moving along a path 162 (e.g. a sidewalk) reaches an intersection of two streets 164, 166, the pedestrian can cross the street or turn left where the probability of going straight or turning left are nearly the same when the walk sign is on; however when the don’t walk sign is on the probability of the pedestrian turning left is greater than the probability of the pedestrian crossing the street)].

Claims 2, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata as applied to claim 1 above, and further in view of Hwang US 2019/0186940 A1 (“Hwang”).

As per Claim 2
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 1, and Richardson further discloses wherein the probability distribution model generator generates the probability distribution model based on the information on the obtained traveling direction of the moving object [at least see Richardson ¶ 41 (a pedestrian prediction according to directional statistics.
	However, Hwang teaches according to directional statistics [at least see Hwang ¶¶ 19, 29 (the map creating device may create the predicted driving route of the surrounding vehicle by generating a circular distribution or an elliptical distribution over time, and may create a grid map by using the generated circular or elliptical distribution.), ¶¶ 91-92).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use a circular or elliptical probability distribution to predict the next position of a pedestrian since the movement of pedestrians is not limited by roadways. 

As per Claim 8
Richardson in combination with Murata and Hwang discloses [t]he behavior prediction system according to claim 2, and Richardson further discloses the probability distribution model generator generates the probability distribution model based on data on a traveling direction of a latest predetermined number, the data being calculated based on the information on the traveling direction of the moving object obtained by the information obtainer [at least see Richardson FIG. 2B; ¶¶ 57-58 (POM 20 in FIG. 2B represents a current time (t.sub.o), there is a 100% chance (or 100% probability) that the pedestrian "is where he is" at the current time (t.sub.0), and 0% chance that he is anywhere else); FIG. 2C; ¶ 60 (future POM 22 (i.e. a POM for where the pedestrian 15 (FIG. 2A) will be at some future time (t.sub.n)) contains a plurality of probability values. The distribution of values over the POM cells totals one hundred percent (100%).  It should be noted that in this exemplary embodiment, the pedestrian/object is in .

As per Claim 12
Richardson in combination with Murata and Hwang discloses [t]he behavior prediction system according to claim 2, and Richardson further discloses wherein, in response to change in tendency of a traveling direction of the moving object, the probability distribution model generator resets the data on the traveling direction of the moving object calculated before the change based on the information on the traveling direction of the moving object, and generates the probability distribution model based on data on a newly calculated traveling direction of the moving object [at least see Richardson FIGS. 13, 13A-13C; ¶¶ 114-117 (showing a pedestrian 160 moving along a path 162 (e.g. a sidewalk) reaches an intersection of two streets 164, 166, the pedestrian can cross the street or turn left where the probability of going straight or turning left are nearly the same when the walk sign is on; however when the don’t walk sign is on the probability of the pedestrian turning left is greater than the probability of the pedestrian crossing the street)].

Claims 4, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata as applied to claims 1 and 3 above respectively, and further in view of Horwood US 2014/0074767 (“Horwood”).

As per Claim 4
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 1, and Richardson further discloses a path predicting circuit 122 uses a statistical method or logical model for predicting the location of detected objects at a given time, wherein the probability distribution model generator generates the probability distribution model using von Mises distribution.
	However, Horwood teaches wherein the probability distribution model generator generates the probability distribution model using von Mises distribution [at least see Horwood Abstract; FIG. 7 (graph showing plots of the von Mises probability density function with location parameter .alpha.=0); ¶¶ 8-9, 29-30, 35].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use a von Mises distribution as part of the pedestrian prediction logic to predict the next position of the other object as taught by Horwood in order to rigorously treat the uncertainty of angular variables [Horwood ¶ 35].

As per Claim 10
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 3, and Richardson further discloses a path predicting circuit 122 uses a statistical method or logical model for predicting the location of detected objects at a given time, but does not specifically disclose wherein the probability distribution model generator generates the probability distribution model using von Mises distribution.
	However, Horwood teaches wherein the probability distribution model generator generates the probability distribution model using von Mises distribution [at least see Horwood Abstract; FIG. 7 (graph showing plots of the von Mises probability density function with location parameter .alpha.=0); ¶¶ 8-9, 29-30, 35].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use a von Mises distribution as part of the pedestrian prediction logic to predict 

As per Claim 11
Richardson in combination with Murata and Horwood discloses [t]he behavior prediction system according to claim 4, and Richardson further discloses a path predicting circuit 122 uses a statistical method or logical model for predicting the location of detected objects at a given time, but does not specifically disclose wherein the probability distribution model generator generates the probability distribution model using von Mises distribution.
	However, Horwood teaches wherein the probability distribution model generator generates the probability distribution model using von Mises distribution [at least see Horwood Abstract; FIG. 7 (graph showing plots of the von Mises probability density function with location parameter .alpha.=0); ¶¶ 8-9, 29-30, 35].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use a von Mises distribution as part of the pedestrian prediction logic to predict the next position of the other object as taught by Horwood in order to rigorously treat the uncertainty of angular variables [Horwood ¶ 35].

As per Claim 14
Richardson in combination with Murata and Horwood discloses [t]he behavior prediction system according to claim 4, and Richardson further discloses wherein, in response to change in tendency of a traveling direction of the moving object, the probability distribution model generator resets the data on the traveling direction of the moving object calculated before the change based on the information on the traveling direction of the moving object, and generates the probability distribution model based on data on a newly calculated traveling direction of the moving object [at least see Richardson FIGS. 13, 13A-13C; ¶¶ 114-117 (showing a pedestrian 160 moving along a path 162 (e.g. a sidewalk) reaches an intersection of two streets 164, 166, the pedestrian can cross the street or turn left where the probability of going straight or turning left are nearly the same when the walk sign is on; however when the don’t walk sign is on the probability of the pedestrian turning left is greater than the probability of the pedestrian crossing the street)].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata as applied to claims 1 and 3 above respectively, and further in view of Zelman et al. US 2017/0190334 A1 (“Zelman”).

As per Claim 6
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 1, but Richardson does not specifically disclose wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method.
	However Zelman teaches wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method [at least see Zelman ¶ 33 (Calculating the joint probability over a time frame can be highly complex and generally depends on the frequency in which the cues C are received.  Dynamic programming is used in order to provide the calculations efficiently in real-time by decomposing the joint probability over the time frames into three components, namely, the joint probability over the time frame until time t, the likelihood probability of changing the maneuver intent between time t and time t+1, and the likelihood probability of the cues C being observed only at time t+1.)] 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in 

As per Claim 16
Richardson in combination with Murata discloses [t]he behavior prediction system according to claim 3, but Richardson does not specifically disclose wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method.
	However Zelman teaches wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method [at least see Zelman ¶ 33 (Calculating the joint probability over a time frame can be highly complex and generally depends on the frequency in which the cues C are received.  Dynamic programming is used in order to provide the calculations efficiently in real-time by decomposing the joint probability over the time frames into three components, namely, the joint probability over the time frame until time t, the likelihood probability of changing the maneuver intent between time t and time t+1, and the likelihood probability of the cues C being observed only at time t+1.)] 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use dynamic programing to predict the next position of the other object as taught by Zelman in order to provide the calculation efficiently in real-time [Zelman ¶ 33].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata and Zelman as applied to claim 6 above, and further in view of Dupray et al. US 2017/0069214 A1 (“Dupray”).

As per Claim 7
t]he behavior prediction system according to claim 6, and Richardson wherein the map generator uses the probability distribution model to calculate probabilities that the moving object passes through the respective areas [at least see Richardson ¶ 34 (non-kinematic/behavioral mapping to a local Area abstraction), ¶ 41 (pedestrian prediction logic), ¶ 87 (Pedestrian logic processor 58 determines locations and possible future locations of one or more pedestrians within a region of interest.), ¶ 91 (If a pedestrian's position, speed and direction are known, then as described above a probability of a future position of pedestrian 131 may be determined by a pedestrian logic processor . . . the pedestrian logic processor utilizes the factors/information provided thereto to access a storage device or system (e.g. a database) and look up a probability of the pedestrian's next position using the current factors/information)], but does not specifically disclose while calculating a turning rate of the moving object and modifying the probability distribution model based on the turning rate.
	However, Dupray teaches while calculating a turning rate of the moving object and modifying the probability distribution model based on the turning rate [at least see Dupray ¶ 219 (It is noted that other factors (e.g., the rate of turn) may further adjust the respective probabilities,)].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to also factor in the rate of turn of the object as taught by Dupray to allow the calculation to take into account a multitude of factors [Dupray ¶ 219] in order to provide a more accurate prediction.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata and Hwang as applied to claim 2 above, and further in view of Horwood US 2014/0074767 (“Horwood”).

As per Claim 9
Richardson in combination with Murata and Hwang discloses [t]he behavior prediction system according to claim 2, and Richardson further discloses a path predicting circuit 122 uses a statistical method or logical model for predicting the location of detected objects at a given time, but does not specifically disclose wherein the probability distribution model generator generates the probability distribution model using von Mises distribution.
	However, Horwood teaches wherein the probability distribution model generator generates the probability distribution model using von Mises distribution [at least see Horwood Abstract; FIG. 7 (graph showing plots of the von Mises probability density function with location parameter .alpha.=0); ¶¶ 8-9, 29-30, 35].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use a von Mises distribution as part of the pedestrian prediction logic to predict the next position of the other object as taught by Horwood in order to rigorously treat the uncertainty of angular variables [Horwood ¶ 35].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata and Hwang as applied to claim 2 above, and further in view of Zelman.

As per Claim 15
Richardson in combination with Murata and Hwang discloses [t]he behavior prediction system according to claim 2, but Richardson does not specifically disclose wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method.
	However Zelman teaches wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method [at least see Zelman ¶ 33 (Calculating the joint probability over a time frame can be highly complex and generally depends on the frequency in which the cues C are received.  Dynamic programming is used in order to provide the calculations efficiently in real-time by decomposing the joint probability over the time frames into three components, namely, the joint probability over the time frame until time t, the likelihood probability of changing the maneuver intent between time t and time t+1, and the likelihood probability of the cues C being observed only at time t+1.)] 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use dynamic programing to predict the next position of the other object as taught by Zelman in order to provide the calculation efficiently in real-time [Zelman ¶ 33].

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Murata and Horwood as applied to claim 4 above and further in view of Zelman.

As per Claim 17
Richardson in combination with Murata and Horwood discloses [t]he behavior prediction system according to claim 4, but Richardson does not specifically disclose wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method.
	However Zelman teaches wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method [at least see Zelman ¶ 33 (Calculating the joint probability over a time frame can be highly complex and generally depends on the frequency in which the cues C are received.  Dynamic programming is used in order to provide the calculations efficiently in real-time by decomposing the joint 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior mapping system disclosed in Richardson to use dynamic programing to predict the next position of the other object as taught by Zelman in order to provide the calculation efficiently in real-time [Zelman ¶ 33].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668